- Provided by MZ Technologies UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of July, 2010 Commission File Number: 001-34476 BANCO SANTANDER (BRASIL) S.A. (Exact name of registrant as specified in its charter) Avenida Presidente Juscelino Kubitschek, 2041 and 2235 Bloco A  Vila Olimpia São Paulo, SP 04543-011 Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If Yes is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A . BANCO SANTANDER (BRASIL) S.A. AND SUBSIDIARY COMPANIES THE FINANCIAL STATEMENTS ON JUNE 30, 2 Table of Contens Interim Financial Statements for the six-months ended June 30, 2010 prepared in accordance with accounting practices established by Brazilian Corporation Law. SUMMARY Pages Management's Report 1 Independent Auditors' Report 9 Financial Statements Balance Sheets 10 Statements of Income 14 Statements of Changes in Stockholders' Equity 15 Statements of Cash Flow 16 Statements of Value Added 17 Notes to the Financial Statements Note 1 . Operations 18 Note 2 . Corporate Restructuring 18 Note 3 . Presentation of Financial Statements 18 Note 4 . Significant Accounting Practices 19 Note 5 . Cash and Cash Equivalents 21 Note 6 . Interbank Investments 21 Note 7 . Securities and Derivative Financial Instruments 22 Note 8 . Interbank Accounts 31 Note 9 . Credit Portfolio and Allowance for Losses 31 Note 10 . Foreign Exchange Portfolio 33 Note 11 . Trading Account 33 Note 12 . Tax Credits 33 Note 13 . Other Receivables - Other 35 Note 14 . Other Assets 35 Note 15 . Foreign Branches 36 Note 16 . Investments in Affiliates and Subsidiaries 36 Note 17 . Property and Equipment 38 Note 18 . Intangible 38 Note 19 . Money Market Funding and Borrowings and Onlendings 38 Note 20 . Tax and Social Security 41 Note 21 . Subordinated Debts 41 Note 22 . Other Payables - Other 42 Note 23 . Contingent Assets and Liabilities and Legal Obligations - Tax and Social Security 42 Note 24 . Stockholders Equity 44 Note 25 . Operating Ratios 45 Note 26 . Related-Party Transactions 45 Note 27 . Income from Services Rendered and Banking Fees 49 Note 28 . Personnel Expenses 49 Note 29 . Other Administrative Expenses 50 Note 30 . Tax Expenses 50 Note 31 . Other Operating Income 50 Note 32 . Other Operating Expenses 50 Note 33 . Nonoperating (Expenses) Income 51 Note 34 . Income and Social Contribution Taxes 51 Note 35 . Employee Benefit Plans - Post - Employment Benefits 51 Note 36 . Risk Management Structure 55 Note 37 . Supplementary Information - Reconciliation of the Shareholders' Equity and Net Income of the Consolidated 57 Note 38 . Other Information 58 Summary of the Audit Committee Report 60 Banco Santander (Brasil) S.A. and Controlled Companies Management Report First Semester, 2010 Dear Stockholders: We present herein the Management Report and Individual and Consolidated Financial Statements of Banco Santander (Brasil) S.A. (Banco, Banco Santander or Santander) related to the financial period ending June 30, 2010, prepared in accordance with accounting practices established by Brazilian Corporate Law and the standards of the National Monetary Council (CMN), the Central Bank of Brazil (BACEN), the Brazilian Securities and Exchange Commission (CVM), the National Council of Private Insurance (CNSP) and the Superintendence of Private Insurance (Susep). Banco Santander (Brasil) S.A (Banco Santander, or Santander or Bank), indirectly controlled by Banco Santander S.A., headquartered in Spain (Banco Santander España), is the leading global institution of the financial and non-financial groups before Bacen.  Performance 1. Net Income Santander ended the first semester of 2010 with a net income of R$2,016 million, including the expense of R$1,621 million related to the goodwill amortization. When compared to the same period of the previous year, the net income totalled R$1,006 million, including the expenses related to goodwill amortization of R$1,149 million. The net income for the period shows a favorable evolution of the commercial business results and the effort over the costs control. The results of lending operations and leasing operations presented a growth of 17.4 percent during the six first months of 2010 when compared to the same period of 2009, corresponding 9.9 percent of increment for the credit portfolio, in the same period. The allowance for loan losses lessened 10.5 percent when compared to the same period of the previous year. The allowance reduction is caused, mainly, by the social- economic status of the Brazilian market. The allowances for loan losses represented 5.5 percent of the credit portfolio in June 2010, in line with June 2009. The administrative expenses (personnel and other administrative expenses) increased by 2.5 percent in the first six months of 2010, making a comparison with the same months of 2009. This percentage is below the inflation for the period, and presented a reduction of 4.8 percent, when excluding the goodwill amortization effects. 2. Assets and Liabilities Total consolidated assets amounted to R$374,815 million as of June 30, 2010, a growth of 15.7 percent in comparison to June, 2009. Of this amount, R$150,837 million is represented by the credit portfolio, R$92,762 million by securities and derivatives, mainly federal government securities, and R$20,447 million by interbank investments. Santander currently holds R$1,750 million of securities classified as held to maturity and has the financial capacity and intention to do so. Santander Credit Portfolio In millions of Brazilian reais Santander Consolidated % Change jun-10 vs. Jun-10 Jun-09 jun-09 Corporate 8.9% Individuals 13.2% Payroll Loans 16.5% Credit Cards 24.8% Real Estate Loans 17.0% Lease/Vehicle Financing 1.0% Personal Credit 23.6% Rural Credit -14.1% Total 9.9% In the first semester of 2010 lending operations evolved 9.9 percent, compared to the same period of the previous year. The highlight was to personal credit and credit cards, which rose 23.6 percent and 24.8 percent, respectively, when compared to June, 2009. In this segment the other highlights were payroll loans which expanded 16.5 percent; and Real estate loans with a 17.0 percent increase. 1 Deposits In millions of Brazilian reais % Change Santander Consolidated jun-10 vs. Jun-10 Jun-09 jun-09 Deposits Demand Deposits -2.3% Saving Deposits 24.8% Interbank Deposits -2.3% Time Deposits -28.7% Others Deposits 2.3% Total -16.0% The deposits lessened 16.0 percent compared to the first semester of the previous year, representing an amount of R$102,515 millions in the first semester of 2010. 3. Shareholders Equity Santander´s Shareholders Equity totalled R$65,325 million in June 2010, compared to R$49,382 in June 2009. The stockholders equity evolution is attributed to the period´s results, partially compensated by the interest on capital proposal of R$800 million (R$680 million net of taxes) approved by the Executive´s Board on March 22 and June 30, 2010. On June 30, 2010 the Board of Directors established the payment of dividends amounted to R$500 million, for the results of the first quarter ended in March 31, 2010. The amount on capital approved will be totally input into the obligatory dividends to be distributed by Santander for the year of 2010 and will be paid on August 25, 2010, without any additional amount for monetary correction. On June 24, 2010, Bacen ratified Banco Santander´s capital increase. The capital totalled R$62,828 million through the capitalization of capital reserves in the amount of R$22 million, as approved in the Shareholders meeting of April 27, 2010. The Bank s regulatory capital is measured based on the Basel II Standardized Approach and considers: (a) Credit Risks capital requirement portion for exposed assets and credit commitments, both weighted by a risk factor, considering the risk of mitigation through the use of guarantees; (b) Market risks capital requirement portions for exposures related to the fluctuations in foreign currency interest rates, price indices, and interest rates; the prices of commodities and shares classified in the trading portfolio; and interest rates not classified in the trading portfolio; and (c) Operational risks requirement of a specific capital portion. The Basel II ratio, which is calculated in a consolidated manner and reached 23.4 percent, less goodwill in minimum regulatory capital, as required by the international rule.  Recent Events - Data Processing Center in Campinas On June 10, 2010, Banco Santander announced to the market the building of a technology, research and data processing center, in the city of Campinas, State of São Paulo. The project demands an initial investment in the amount of R$450 million, to be spent during the construction phase, expected to be concluded in the first quarter of 2012. The building of this technology center is aligned to Banco Santander´s sustainability practices, comprises one of the most modern technological structures of the country, and reflects Banco Santander's expansion strategy in Brazil.  Economic Scenario Recent economic indicators confirmed a reduced pace of GDP growth in the first semester of 2010. Although growth remained strong in annual terms, it shows a moderate pace versus the first quarter of 2010, especially on industrial production and retail sales. Brazil s GDP in the first quarter of 2010, reported in June, increased by 2.7% over the previous quarter, adjusted for seasonal effects. This performance reflects the continuation of the industrial recovery on the supply side (helped by the end of the tax incentives on the last day of the quarter, resulting in an anticipated consumption) and of investments on the demand side. Moreover, agriculture, which had a weak performance in the last quarter of 2009, began to show signs of recovery. Unemployment rate reached 7.5% in May 2010, continuing the recovery that began in March 2009, when it peaked at 9.0% during the international crisis. Inflation started the year under pressure but it cooled down in June, and closed the first semester in 4.8%, a little bit higher than the center of the year s target of 4.5%. The IPCA inflation index is expected to slow down over the coming months, but the market expects inflation to remain above the target in 2010. The hike in prices combined with the buoyant economy, has already begun affecting the inflation estimates for 2011, which have been dislodged from the center of the target. As a result, the Central Bank of Brazil raised the Selic rate by 75 bps during the two meetings held in the second quarter of 2010, and 50 bps in the held in July, reaching 10.75%. The heating up of the economy worsened the balance of trade and services and income account, and, as a result, it increased the current account deficit. However, the higher capital inflow (investments) a sign of the continued confidence in the Brazilian economy - offset this deficit. Then, foreign reserves increased to almost US$250 billion in May, which, in fact, improved the perception of Brazil. Despite the capital inflows, the Brazilian Real depreciated by 1.2% in the three months ended in June 2010, exceeding the R$1.80/US$ mark in a quarter of high volatility in the foreign exchange scenario in which the U.S. dollar plummeted to a low R$1.73 at the end of April and the high of R$1.88 at the end of May 2 Total credit in Brazil s National Financial System firmly continues its recovery trend, albeit still supported by the contribution from earmarked credit, especially from the BNDES. The credit/GDP ratio reached the peak of 45.3% in May. Loans to individuals continue its upward trend, due to the improved job market scenario and, consequently, total salary income. In the first quarter, loans to individuals rose by a healthy 21.6% over the same period in 2009 and this momentum was maintained in April and May. On the other hand, corporate loans started showing more consistent signs of recovery, up by a mere 3.9% years over year in the first quarter but accelerating to 13.7% year over year in April and May The beginning of a tighter monetary policy cycle in April led to a rise in interest rates in April and May. The average loan tenor for the sector is increasing, albeit slowly, indicating an expansion in investments. Generally speaking, the solid domestic demand and the healthy financial system were fundamental for driving the strong growth of the Brazilian economy in the first semester of the year, despite the uncertainties surrounding the global economic recovery. The maintenance of sound macroeconomic fundamentals will play an important role in ensuring the sustainability of this new cycle of economic growth.  Strategy Banco Santander s goal is to be the best Bank in Brazil in terms of profitability and brand recognition, as well as client and employee satisfaction. Banco Santander seeks to be a relationship Bank and, based on sustainable practices, the main Bank for its retail and wholesale clients by serving them with its complete product portfolio. Santander believes that it can achieve these goals through the following strategies: - Improvement of operating efficiency by benefiting from integration synergies and implementing best practices: (i)Banco Santander will continue seeking ways to further improve its operating efficiency and margins and (ii) maintenance of investment discipline and direct resources to areas that generateimprovementsin its client management and increase its revenues. - Expansion of product offering and distribution channels in Commercial Banking: Banco Santander intends to further increase its business and operations throughout Brazil, expanding its Commercial Banking services to existing and prospective retail customers. The Bank plans to offer new products and services to existing customers based on each customer s profile. - Capitalization of the Bank s strong market position in the wholesale business: Banco Santander provides ultinational corporations present in Brazil and local companies, including those with operations abroad, with a wide variety of financial products, utilizing its worldwide network to serve its customers needs with customized solutions. The Bank intends to further focus on its strong worldwide position as a client relationship wholesale Bank, in line with Santander s worldwide strategy for the Global Wholesale Banking segment. - Further development of a transparent and sustainable business platform: the Bank will maintain a commitment to economic, social and environmental sustainability in its procedures, products, policies and relationships. Banco Santander will continue building durable and transparent relationships with its customers through understanding their needs and designing its products and services to meet those needs. - Continue growing the Bank s insurance business: Banco Santander intends to continue growing its insurance business, particularly bank assurance. The Bank expects to increase its presence within the insurance segment by leveraging on its strong branch network and client base, particularly in the South and Southeast, to sell insurance products with the goal of maximizing the income generated by each customer, as well as using its strong relationships with SMEs and large corporations within the country. In line with its strategic plans, Santander launched in March 2010 its first initiative in the acquiring market Santander Conta Integrada a solution targeted mainly for small and midsized companies, becoming the pioneer in the market. The product offers merchant establishment s affiliation and accreditation services for accepting credit cards (acquiring) in addition to financial products and services that meet the needs of small and midsized companies, often available at the POS terminal. Clients also enjoy such benefits as reduced tariffs, special credit lines and exclusive POS services (through dial-up or broadband connection).  Integration The year 2009 was decisive for the integration process. Important stages were concluded, new products, services and functionalities were added to our clients' daily routine, always with the objective of extracting the best from each bank. In the first half of 2010, all the gaps arising from the unification of the platforms of the two banks were identified and treated, and the respective projects have made significant progress. Preliminary tests are being carried out with the systems, relating to the migration of customer and operational data as well as tests on the new technological platform. The necessary adjustments at the branches of Banco Real are in progress to prepare them to receive the Santander brand. By the end of 2010, the customer service and the brand will be unified at all the branches, ATMs, Internet Banking and channels. In this stage, there will still be no changes in the products, services, or in the branch and account numbers, to facilitate the clients' daily routine. Such changes will be carried out after the technological migration, which will be conducted in the first half of 2011. We reiterate that the core assumption of the integration process is the continuous improvement in the standard of service provided to clients.  Main Subsidiaries As of June 30, 2010, Santander Leasing S.A. Arrendamento Mercantil (Santander Leasing) reported total assets of R$52,834 million, a lease portfolio of R$11,663 million, and stockholders' equity of R$12,209 million. Net income for the first semester of 2010 was R$488 million. As of June 30, 2010, Aymoré Crédito, Financiamento e Investimento S.A. (Aymoré) has reached R$24,084 million in total assets, R$13,210 million in credit operation portfolio and R$867 million of stockholder´s equity. 3 Net income for the first semester of 2010 was R$182 million. As of June 30, 2010, Santander Seguros S.A. (Santander Seguros) reported total assets of R$20,441 million and stockholders' equity of R$2,473 million and technical reserve for insurance, pension plan and capitalization transactions of R$17,044. Net income for the first semester of 2010 was R$181 million. As of June 30, 2010, Santander Corretora de Câmbio e Valores Mobiliários (Santander CCVM) reported total assets of R$788 million and stockholders' equity of R$317 million. Net income for the first semester of 2010 was R$26 million. As of June 30, 2010, Santander Brasil Asset Management Distribuidora de Títulos e Valores Mobiliários S.A. (Santander Brasil Asset) reported total assets of R$231 million, stockholders' equity of R$174 million, and net income for the first semester of 2010 was R$41 million. The total amount under management reached R$106,449 million.  Rating Agencies Santander is rated by international rating agencies and the ratings it receives reflect its operational performance and the quality of its management. Based on these credentials, Santander focused its efforts on perfecting its policies and practices, also reinforced by the gains in synergy and complementarily resulting from the acquisition of Banco Real. In this regard and in line with the best corporate governance practices, in October 2009, Santander listed its Units at Level 2 of Corporate Governance of the BM&FBovespa - Securities, Commodities and Futures Exchange (BM&FBovespa) and its ADRs at New York Stock Exchange (Nyse). Level 2 is a special listing segment of BM&FBovespa, destined exclusively to companies that meet the minimum requirements and undertake to comply with differentiated corporate governance practices. A complete description of the minimum requirements for level 2 listing is available in the section on corporate governance at www.santander.com.br/ri. Level 2 is a special listing segment of BM&FBovespa, exclusively for companies that comply with certain minimum requirements and undertake to abide by special corporate governance practices. In an attempt to build even closer ties with its shareholders, Santander created a special area to offer differentiated service and specific relationship programs for stockholders - individuals and corporate clients, considered non-institutional investors (Santander Stockholders). With the existing IR area, responsible for relations with institutional investors and market analysts. In order to establish and disseminate the standards of conduct expected from all of its employees, Banco Santander has a Code of Ethics, the Code of Conduct in Securities Markets, as well as manuals for Prevention of Money Laundering, Press Relations, and Conduct in Purchase Management. It also has an Information Security policy that is guided by the principles of confidentiality, integrity and availability. Santander´s Board of Directors is comprised of a minimum of five members and a maximum of twelve members, of which at least 20% must be independent.
